PER CURIAM.
Appellant files an appeal from his convictions for attempted burglary of an occupied structure and possession of burglary tools. We find no error as to the conviction and sentence, but we do find that costs were imposed in violation of the rules enumerated in Bradshaw v. State, 638 So.2d 1024, 1025 (Fla. 1st DCA 1994). Therefore, we affirm the conviction and sentence, but strike that portion of the final judgment imposing costs, and remand for the trial court to impose costs in accordance with the dictates of Bradshaw.
MINER and WOLF, JJ„ and SHIVERS, Senior Judge, concur.